Exhibit CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (this “Agreement”) dated September 1st, 2008 (the Effective Date”), is by and between Alpine Venture Associates, LLC (the “Consultant”), and Alpine Alpha 3, Ltd., a Delaware corporation with an address at PO Box 735, Alpine, New Jersey 07620 (the “Company”) . Recitals A.The Company desires to retain the Consultant for the term set forth in this Agreement to assure itself of the services of the Consultant, and the Consultant is willing to be retained by the Companyfor the term on the terms and conditions set forth below. B.The Consultant desires to provide the services under this Agreement and represents that he is qualified to perform such services. Agreement 1.Retention of the Consultant.Subject to the terms and conditions set forth in this Agreement, the Company hereby retains the Consultant to perform the services set forth in this Agreement, and the Consultant accepts this retention on the terms and conditions set forth in this Agreement. 2.Term.The term of this Agreement shall commence on the Effective Date and shall continue until either party terminates this Agreement by providing 30 days written notice of such intention to the other party. 3.Scope of Work.Consultant shall serve as the Chief Executive Officer and President of the Company and shall take such action as may be necessary to find suitable acquisition candidates for the Company and cause the Company to make its required filings with the SEC (the “Work”). 4.Compensation and
